ANDERSON, J.
I concur in the conclusion in this case; hut I do so solely upon the ground that the ordinance is too broad and far-reaching, in that it makes it unlawful to have or store liquors, whether for unlawful purposes or not. I do not think that the Legislature could, under the Constitution, prohibit the full exercise of property rights, except when exercised for unlawful purposes. It is my opinion, however, that when liquors are kept or stored, either in a public or private place, for unlawful purposes, the Legislature has the right to prohibit same, and to authorize a search for and seizure of said liquors, upon proper affidavit that they are held or stored for illegal purposes. Every man’s house is his castle, only so long as he uses it for lawful purposes; but, when he converts it into a den of lawlessness, then the right to search, upon proper affidavit, is not forbidden by the Constitution. — 25 Am. & Eng. Ency. Law, 151, and authorities cited in note 12.
Dowdell, C. J., and Denson and McClellan, JJ., concur in the affirmance of the judgment below upon the sole ground that the affidavit for the warrant was void, in that the basis for the affiant’s belief was stated to be “good reason,” rather than, and as ivas requisite, “probable cause,” therefor. Butler v. State, 130 Ala. 127, 30 South. 338. They are of the opinion that, since the affidavit was void, it is entirely unnecessary to determine the validity vel non of the ordinance set forth in *210the record. However, the majority conclude that a decision of that inquiry is called for.
The Chief Justice and Justices Denson and McClellan, after careful consideration, entertain the opinion that the ordinance is valid, and hence that .the conclusion of the majority on that point is unsound. They therefore dissent, in that particular, from the opinion controlling the decision on this appeal.